Citation Nr: 1759088	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-06 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Veteran represented by:	David S. Russotto

WITNESSES AT HEARING ON APPEAL

The Veteran, Dr. M. S., Jr., and K. B.


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from May 1980 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburgh, Florida (RO), which denied entitlement to service connection a bilateral shoulder injury, back injury, neck injury and entitlement to special monthly compensation based on aid and attendance.

In July 2011, the Veteran testified in a formal Decision Review Officer (DRO) hearing.  In December 2016, the Veteran also testified before the undersigned Veterans Law Judge in a Travel Board hearing.  Copies of both hearing transcripts have been associated with the record.

The Board finds that the claim of entitlement to special monthly compensation based on aid and assistance is inextricably intertwined with the claims of entitlement to service connection for a bilateral shoulder injury, back injury and neck injury.  Accordingly, the claim for entitlement to special monthly compensation based on aid and attendance is deferred, pending development and adjudication of the claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran contends that currently diagnosed brachial plexus, spasmodic torticollis, cervical kyphosis, cervicobrachial syndrome, thoracic myalgia, and cervical subluxation are related to bilateral shoulder, neck and back injuries incurred in service.  See August 2011 private disability benefits questionnaire.  Specifically, the Veteran testified in a December 2016 Travel Board hearing that he injured his shoulders, neck and back when a box full of radio equipment fell on him while he was stacking crates as a multi-channel communication equipment operator in the Army.  The Veteran indicated that he did not seek medical treatment after this incident because he did not want to complain and be looked at differently by his fellow servicemen, and also because had taken emergency leave due to his mother's health.  The Veteran indicated that he sought treatment for his bilateral shoulder, neck and back disabilities continuously since service separation by private physician M. S., Sr., however, the Veteran has been unable to obtain related treatment records as Dr. M. S. Sr., passed away over a decade ago, and his practice was subsequently sold to a company which had declared bankruptcy.  See September 2010 report of general information.

While the Veteran has provided a nexus statement from R. C. J., D.C., indicating that the Veteran's current diagnoses are most likely caused by or a result of the aforementioned injury in-service, the Board notes that the private chiropractor did not review the Veteran's claims file.  To date, the Veteran has not been provided a VA examination for his claimed bilateral shoulder, neck and back disabilities.  For these reasons, the Board finds remand necessary for a VA examination to determine the nature and etiology of the Veteran's bilateral shoulder, neck and back disabilities.

Additionally, upon review of the record, the Board notes that the Veteran's military personnel records have not been associated with the claims file.  Therefore, the AOJ should request for the Veteran's military personnel file and associate it with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any and all military personnel records.  All efforts to obtain the Veteran's active duty records should be fully documented, and a negative response must be provided if the records are not available.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any and all bilateral shoulder disability, neck disability and back disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

Upon review of the Veteran's claims file, the examiner is requested to provide the following opinions for each diagnosed disability:

a.  Whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed bilateral shoulder disability is etiologically related to service.

b.  Whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed neck disability is etiologically related to service.

c.  Whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed back disability is etiologically related to service. 

For any diagnosed arthritis disability, the examiner is asked to determine whether the Veteran experienced chronic symptoms in service, with continuous symptoms since service separation.  The examiner is also asked to determine whether arthritis manifested within a year of service separation.

In rendering the above opinions, the Board directs the examiner to consider and comment upon, but not limit review to, the August 2011 private DBQ, in which a private chiropractor opines that diagnosed brachial plexus, spasmodic torticollis, cervical kyphosis, cervicobrachial syndrome, thoracic myalgia, and cervical subluxation are related to a bilateral shoulder, neck and back injury in-service.  Additionally, the Board notes the unavailability of private treatment records from 1981 to 2006, and the examiner is asked to consider the Veteran's statements of treatment for his disabilities since service separation.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence and should translate from Spanish to English any untranslated documents associated with the file.  If the benefits sought are not granted, the AOJ should furnish the Veteran with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




